United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3557
                        ___________________________

                                Albert Brown Bloom

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

    Kilolo Kijakazi,1 Acting Commissioner of Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Central
                                   ____________

                             Submitted: July 27, 2021
                              Filed: August 2, 2021
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.




      1
       Kilolo Kijakazi has been appointed to serve as Acting Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
       Albert Bloom appeals the district court’s2 order affirming the denial of
disability insurance benefits. We agree with the district court that substantial
evidence in the record as a whole supports the adverse decision. See Swink v. Saul,
931 F.3d 765, 769 (8th Cir. 2019) (standard of review; Commissioner’s decision will
be upheld if it is supported by substantial evidence in record as whole). We find that
the administrative law judge (ALJ) properly evaluated Bloom’s subjective
complaints, see id. at 771 (substantial evidence supported ALJ’s credibility
determination, which analyzed examination findings, diagnostic imaging results, and
claimant’s daily activities); and adequately evaluated the medical evidence to support
the residual functional capacity (RFC) determination, see Harvey v. Colvin, 839 F.3d
714, 717 (8th Cir. 2016) (ALJ properly considered extensive medical evidence in
making RFC determination); Wildman v. Astrue, 596 F.3d 959, 969 (8th Cir. 2010)
(ALJ did not err in failing to include limitation in RFC, as he determined that
claimant’s allegations about limitation were not credible). We also find that the ALJ
did not fail to fully develop the record, as the available evidence was adequate to
make a disability determination, and Bloom’s counsel indicated at the hearing that the
record was sufficient. See McCoy v. Astrue, 648 F.3d 605, 612 (8th Cir. 2011) (ALJ
is required to order examination only if records presented are insufficient to
determine whether claimant is disabled); Shannon v. Chater, 54 F.3d 484, 488 (8th
Cir. 1995) (while ALJ had duty to develop record despite claimant’s representation
by counsel, fact that counsel did not obtain or try to obtain evidence claimant now
complained about suggested that evidence was of minor importance).

      The judgment is affirmed.
                     ______________________________




      2
       The Honorable Patricia S. Harris, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-